Citation Nr: 0915619	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  98-07 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board for the second time 
in July 2008.    


FINDING OF FACT

The Veteran's asthma was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is his 
asthma otherwise related to such service.


CONCLUSION OF LAW

The Veteran's asthma was neither incurred in nor aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated August 2005 
and May 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the May 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

Although the notices did not precede the initial adjudication 
of the Veteran's claim, the notices were followed by a 
subsequent readjudication, in this case a supplemental 
statement of the case issued in February 2009, thereby curing 
the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
treatment records, private treatment records, and numerous 
submissions of statements by the Veteran expressing his 
opinion as to the issue on appeal, the law, and the appeals 
process.  The Board has carefully considered each of these 
submissions.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  The RO attempted to obtain 
further medical records several times including researching 
the addresses for the Veteran and in October 2007 providing 
him with instructions to return individual authorization 
forms for each medical facility.  The Veteran failed to 
return these forms.  The RO again requested authorization 
forms in September 2008 as required by the July 2008 Board 
remand.  The Veteran submitted forms for only two of the 
medical facilities, whose records were then associated with 
the claims file.  As the RO has repeatedly attempted to 
obtain the medical records without response from the Veteran, 
the Board finds that the RO has fulfilled its duty to assist 
the Veteran.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disability.  However, in light of the holding 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.  McLendon provides 
that in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case.  
There is no persuasive indication that the claimed disability 
may be associated with the Veteran's service.  There is 
otherwise sufficient competent evidence to decide the claim 
in the form of service treatment records which demonstrate 
that medical personnel in 1975 did not believe that the 
veteran had asthma or any chronic respiratory disability 
along with post-service treatment records which collectively 
show no continuity of pertinent symptoms for many years after 
the respiratory complaints diagnosed as acute during service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On the January 1975 report of medical history associated with 
the Veteran's service entrance examination, the Veteran 
specifically marked no when asked have you ever had or do you 
now have asthma, shortness of breath, pain or pressure in 
chest, or chronic cough.  In the January 1975 report of 
medical examination associated with the service entrance 
examination, the examiner found that the Veteran's lungs and 
chest were clinically normal.  The Veteran's service 
treatment records show hospitalization on January 28, 1975, 
for a cough and sore throat.  Chest x-ray was normal.  He was 
discharged on January 31, 1975, with a final diagnosis of 
acute respiratory disease.  The Veteran was again seen on 
February 4, 1975 for a cough with right lower left lung 
rales.  Physical assessment of the chest was negative.  On 
February 19, 1975, the Veteran was seen for a sore throat of 
1 weeks duration.  The lungs were reported to be o.k.  
Subsequent service treatment records document various 
unrelated complaints, but do not document any further 
respiratory complaints or findings.      

Post service, the earliest medical record of the Veteran's 
asthma is dated May 1996.  As stated above, the RO attempted 
to obtain further medical records in October 2007 and 
September 2008, but the Veteran failed to provide the proper 
forms to authorize release of his medical records to VA.  In 
the post service medical records on file, the Veteran's 
medical history changes between reports.  In a May 1996 the 
Veteran's medical history reported that he had asthma from 
childhood.  A December 2004 clinical record reflects that the 
Veteran reported developing asthma as an adult while in the 
Army.  In October 2007 the Veteran reported asthma from 
discharge of service.  Medical history documented in a 
September 2008 record is to the effect that asthma was first 
diagnosed in prison in 1980.  The conflicting reports of 
onset provided by the Veteran in various medical histories 
suggest that he may not be a reliable historian.    

It appears that asthma was not medically diagnosed for a 
number of years after service.  The essential question is 
whether the complaints and symptoms noted during service were 
manifestations of asthma.  The Board believes the most 
significant medical evidence in this regard are the actual 
service treatment records.  These contemporaneous records 
show that the Veteran was examined for complaints related to 
a sore throat and cough on several occasions early in his 
service.  There was no mention of any asthma by the Veteran.  
Further, the clinical and special test findings at that time 
did not lead military medical examiners to suspect asthma, 
and in fact it appears that after a period of hospitalization 
it was determined that the Veteran's respiratory problems 
were acute in nature.  In other words, military medical 
examiners were of the opinion that the Veteran's symptoms 
were not manifestations of chronic disability.  The Board 
believes it reasonable to assume that medical personnel would 
have documented any concerns about possible asthma if they 
believed that the clinical and examination findings warranted 
such.  It is significant that the Veteran was observed for 
three days in a hospital, but the final diagnosis was of an 
acute disorder.  This contemporaneous medical evidence is 
fully consistent with the lack of persuasive evidence of 
continuing respiratory complaints for many years thereafter.  
Again, the Board views the Veteran's assertions regarding 
continuing symptomatology to be of diminished probative value 
in view of the reported inconsistencies discussed earlier.  
The Board finds that the evidence of record, with particular 
attention to the service treatment records, is sufficient to 
lead to the conclusion that the Veteran's asthma was not 
manifested during his service or for many years thereafter.  
The cough and sore throat treated during service were 
medically determined to be acute in nature.  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the Veteran's asthma to the Veteran's acute 
respiratory disease or any other aspect of his service.  The 
Veteran was specifically informed of the need for medical 
evidence showing a nexus between the current disability and 
the in service incident, yet failed to provide any such 
evidence.  

Therefore, the Board must find that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for asthma is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


